Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and  4-7 are rejected under 35 U.S.C. 102a1 as being anticipated by 
Vaitus 6,834,906.
	In regard to claim 1, Vaitus teaches a license plate lamp unit comprising a license plate lamp 132,134,136,138 configured to irradiate light to a license plate (see fig. 1); a camera unit 71 having a camera lens 70; a nozzle 92 configured to discharge a cleaning medium toward the camera lens 84; and a base component  50 configured to support the license plate lamp, the camera unit, and the nozzle.  
In regard to claim 4, Vaitus teaches a license plate lamp unit comprising a license plate lamp 132,134,136,138  having a light emission unit configured to irradiate light to a license plate (fig. 1); and2PRELIMINARY AMENDMENTAttorney Docket No.: Q253494 Appln. No.: Not Yet Assigned a camera unit 71 having a camera lens 84, wherein in a state in which the license plate lamp unit is mounted to a vehicle, the camera lens satisfies at least one of (a) a condition that the camera lens is located below a lower end 
In regard to claim 5, Vaitus teaches a delivery unit configured to deliver a cleaning medium (col. 5 lines 5-9); a nozzle 92 configured to discharge the cleaning medium toward the camera lens; and a pipe path 94 configured to interconnect the delivery unit and the nozzle.  
In regard to claims 6 and 7, Vaitus teaches  vehicle (fig. 1) comprising the license plate lamp unit. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is  rejected under 35 U.S.C. 103 as being unpatentable over Vaitus in view of Gokan US 2015/0203077.
In regard to claim 2, Vaitus teaches the invention described above including a nozzle and delivery unit supported by  the base component, but lacks the teaching of  a delivery unit configured to deliver air, as the cleaning medium, toward the nozzle. 
Gokan teaches a delivery unit configured to deliver air, as the cleaning medium, toward a nozzle.
. 

Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Vaitus in view of Guernalec US 2007/0013207.
In regard to claim 3, regarding a door opening/closing part for opening and closing a rear door of a vehicle, wherein the door opening/closing part is supported to the base component, Vaitus describes a conventional  lift gate and flip glass latch to open/close the glass which is supported by the base component but does not specifically teach the opening/closing part for the liftgate.
Guernalec teaches door opening/closing part (handle 24) for opening and closing a rear door of a vehicle wherein the open/close part is supported by a base component (fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to  include a liftgate open/close part on the base component of Vaitus since this is a conventional design and would add ease in locating the handle and the operating of the liftgate as commonly employed in the art. One of ordinary skill in the art would have been motivated to include a handle for opening/closing the lift gate next to the flip glass latch for ease of use.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131.  The examiner can normally be reached on usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/Primary Examiner, Art Unit 2875